Title: To George Washington from Major General Lafayette, 26 June 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                    
                        dear General
                        At robins’s tavern [N.J.]half past four [p.m., 26 June 1778]
                    
                    I have Receiv’d your excellency’s favor notifying your arrival at cramberry and am glad to have anticipated your orders in not going too far—I have felt the unhappy effects of the want of provisions for I dare say if we had not been Stopp’d by it, as we were already within three miles of the ennemy’s rear, we would very easely have overtaken them, and fouht with advantage.
                    I have Consulted the general officers of the detachement, and the general opinion Seems to be that I schould march in the night near them so as to attak the rear guard when on the march—we have also spoken of a night’s attak—the latter Seems dangerous—the former will perhaps give them time of escaping as it is impossible I would move quite close by them, at least nearer than three miles—Clel Morgan is towards the right flank, general dikenson is a little upon the left, generals Scot and maxwel have insisted upon going farther down than we are now. for wayne’s and jackson’s corps they have not had provisions at all but will be able to march in the night—I beg you would let me know Your intention and your opinion of the matter—my motions depend much upon what the army will do for countenancing them—I beg you would be very particular upon what you think proper to be done and what your excellency will do—I wish indeed you would be so good as to anticipate the different cases which may happen According to the place where the ennemy lays—general wayne, Clel hamilton and Several officers have Gone to recconnoitre it—I fancy they will lay about seven or eight miles from here—your excellency knows that by the direct road you are only three miles farther from montmouth than we are in this place.
                    the ennemy is Said to march since this morning with a great confusion and fright—Some prisonners have been made, and desertors come amasingly fast—I believe an happy blow would have the happiest efect, and I’ll alwaïs regret the time we have lost by want of provisions.
                    
                    I beg you would answer to me immediately and with the highest respect I have the honor to be dear general Your most obedient Servant
                    
                        the Marquis de lafayette
                    
                